      Case: 1:21-cv-02453 Document #: 1 Filed: 05/06/21 Page 1 of 9 PageID #:1




047756/20172/RCH/ELA/JFM

                    IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS

 DAVID MUCZYNSKI and AMY
 BROUCEK,

                          Plaintiff,

 v.

 LYFT, INC.; LYFT ILLINOIS, INC.; HERTZ
 VEHICLES, LLC; HERTZ VEHICLES
 FINANCING, LLC; THE HERTZ                          Case Number:
 CORPORATION; HERTZ CAR SALES;
 RAISIER, LLC; UBER TECHNOLOGIES,
 INC; ANDERSON MARTINEZ COLON
 a/k/a ANDERSON MARTINEZ a/k/a
 ANDERSON ANDY MARTINEZ; and SYED
 AKHTER a/k/a SYED NADEEM AKHTER
 SR. a/k/a SYED NADEEM AKHTAR SR.
 a/k/a SYED RAZA AKHTER a/k/a SYED
 RAZA AKHTAR,

                          Defendants.

                                       NOTICE OF REMOVAL

       NOW COME the Defendants, LYFT, INC. and LYFT ILLINOIS, INC. (collectively,

"Lyft"), by and through their attorneys, Richard C. Huettel, Erik L. Andersen, and James F.

Maruna, of CASSIDAY SCHADE LLP, and for their Notice of Removal, pursuant to 28 U.S.C. §

1446, state as follows:

                          Background and State Court Procedural Posture

       1.      Plaintiffs, DAVID MUCZYNSKI and AMY BROUCEK, filed his initial complaint

in the Circuit Court of Cook County on April 23, 2021. See Complaint at Law, attached as Exhibit

A. The Complaint named (1) LYFT, INC; (2) LYFT, ILLINOIS, INC; (3) HERTZ VEHICLES,

LLC; (4) HERTZ VEHICLE FINANCING, LLC; (5) THE HERTZ CORPORATION; (6) HERTZ
       Case: 1:21-cv-02453 Document #: 1 Filed: 05/06/21 Page 2 of 9 PageID #:2




CAR SALES; (7) RASIER, LLC; (8) UBER TECHNOLOGIES, INC.; (9) ANDERSON

MARTINEZ COLON; and (10) SYED AKHTER as defendants.

        2.     Plaintiffs' Complaint at Law sounds in negligence based on an alleged automobile

accident that occurred on April 27, 2019 at LaSalle Street and Lake Street in the City of Chicago,

Cook County, Illinois. (Ex.A at ¶ 11). As a result of the alleged accident, both Plaintiffs claim

that they sustained damages including "bodily injury; pain and suffering; mental suffering; medical

expenses; loss of earnings; injury to earning capacity; and disability or loss of normal life." (Ex.A

at ¶ 19).

        3.     Plaintiffs served Lyft on April 30, 2021. See Proof of Service, attached as Exhibit

B. Per the Cook County online docket, Plaintiff has not served any other Defendant. See Cook

County Online Docket, attached as Exhibit C.

I.      This Litigation Satisfies the Requirements for Diversity Jurisdiction Pursuant to 28
        U.S.C. § 1332

        5.     Pursuant to 28 U.S.C. § 1332, a party may invoke Federal Jurisdiction where there

is: (1) complete diversity of the Parties; and (2) more than $75,000 in controversy alleged.

        6.     First, there is complete diversity of parties. Both Plaintiffs are citizens of Michigan.

See Police Report, attached as Exhibit D.

        7.     Defendant Lyft, Inc. is a corporation organized under the laws of the State of

Delaware, and Lyft's principal place of business is California. See Illinois Secretary of State

Corporation File Detail Report for Lyft, Inc., attached as Exhibit E.

        8.     Defendant, Lyft Illinois, Inc. is a corporation organized under the laws of the State

of Delaware, and Lyft Illinois' principal place of business is California. See Illinois Secretary of

State Corporation File Detail Report for Lyft Illinois, Inc., attached as Exhibit F.




                                                  2
      Case: 1:21-cv-02453 Document #: 1 Filed: 05/06/21 Page 3 of 9 PageID #:3




       9.      Unserved Defendant, Hertz Vehicles, LLC, is a Delaware Limited Liability

Company. See Illinois Secretary of State Corporation File Detail Report for Hertz Vehicles, LLC,

attached as Exhibit G. Its member is Defendant, Hertz Vehicle Financing, LLC. (Ex.G).

       10.     Unserved Defendant, Hertz Vehicle Financing, LLC, is a Delaware Limited

Liability Company. See Illinois Secretary of State Corporation File Detail Report for Hertz

Vehicle Financing, LLC, attached as Exhibit H. Its member is the Hertz Corporation. (Ex.H);1

Accordingly, for purposes of Federal Diversity jurisdiction, both Hertz Vehicles, LLC and Hertz

Vehicle Financing, LLC are citizens of the states where the Hertz Corporation is a citizen. Busch

v. Lee Enters., No. 09-780-GPM, 2009 U.S. Dist. LEXIS 118607, * 7, 2009 WL 5126799 (S.D.

Ill. Dec. 21, 2009) (noting that in a single member LLC where the sole member is a corporation,

the LLC is a citizen of the states where the corporation is incorporated and maintains its principal

place of business). The Hertz Corporation is a Delaware Corporation with its principal place of

business in Florida. See Illinois Secretary of State Corporation File Detail Report for the Hertz

Corporation, attached as Exhibit I. Accordingly, both Hertz Vehicles, LLC and Hertz Vehicle

Financing, LLC are citizens of Delaware and Florida for Federal Diversity Jurisdiction.

       11.     As noted, Unserved Defendant the Hertz Corporation, is a citizen of Delaware and

Florida (Ex.I); however, Plaintiffs improperly joined Defendant The Hertz Corporation to this

lawsuit because the Hertz Corporation is currently under bankruptcy protection in the District of




1
 see also Hertz's SEC 10-K Disclosure, available at:
https://app.quotemedia.com/data/downloadFiling?webmasterId=101533&ref=115677761&typ=
HTML&formType=10-K&dateFiled=2021-02
26&cik=0001657853&CK=1657853&symbol=0001657853&companyName=Hertz+Global+H
oldings%2C+Inc. citing
https://www.sec.gov/Archives/edgar/data/1364479/000136447914000006/exhibit1021secondame
ndedan.htm (explaining the ownership structure of the various Hertz entities).


                                                 3
       Case: 1:21-cv-02453 Document #: 1 Filed: 05/06/21 Page 4 of 9 PageID #:4




Delaware Bankruptcy Court.2 Thus, Defendant Hertz is not properly joined and served to this

matter at the time of its removal.

        12.    Likewise, Unserved Defendant, Hertz Car Sales, is also improperly joined because

it is one of the listed Hertz entities attached to the Hertz Corporation's bankruptcy filing. See In

Re The Hertz Corporation, No. 20-11218-MFW (Bankr. D. Del.), at CM/ECF Dkt. No. 1, p. 3.

Thus, Defendant, Hertz Care Sales, is not properly joined and served to this matter at the time of

its removal.

        13.    Unserved Defendant, Rasier, LLC is a Delaware Limited Liability Company. See

Illinois Secretary of State Corporation File Detail Report for Rasier, LLC, attached as Exhibit J.

Raiser, LLC's sole member is Uber Technologies, Inc. See Haisley v. Reeder, No. 19-2224, 2021

U.S. Dist. LEXIS 2674, * 2, n.1, 2021 WL 62399 (E.D. La. Jan. 7, 2021) (finding that "Rasier,

LLC is a limited liability company with Uber Technologies, Inc., as its sole member"); Kaunders

v. Uber Techs., Inc., No. 16-11659-FDS, 2017 U.S. Dist. LEXIS 32304, * 5 (C.D. Mass. Mar. 7,

2017) (finding that Rasier, LLC's sole member was Uber, so Rasier is a citizen of where Uber is a

citizen).

        14.    Unserved Defendant, Uber Technologies, Inc., is a Delaware corporation with its

principal place of business in California. See Illinois Secretary of State Corporation File Detail

Report for Uber Technologies, Inc., attached as Exhibit K. Accordingly, both Uber Technologies

and Rasier, LLC are citizens of Delaware and California for Federal Diversity Jurisdiction.




2
 Hertz Corporation is currently under the protection of bankruptcy filing. In re Hertz
Corporation, No. 20-11218-MFW (Bankr. D. Del.) On May 27, 2020, the Court entered a
worldwide stay pursuant to Section 362 of the Bankruptcy Code. In re Hertz Corporation, No.
20-11218-MFW (Bankr. D. Del.) at CM/ECF Dkt. No. 184, p. 2.


                                                 4
      Case: 1:21-cv-02453 Document #: 1 Filed: 05/06/21 Page 5 of 9 PageID #:5




          9.    Unserved Defendant Colon is a citizen of Illinois. (Ex.D). As noted, there is no

service on this Illinois Defendant. (Ex.B). Thus, Colon is not “properly joined and served” to this

matter at the time of its removal. See 28 U.S.C. § 1441(b)(2) (emphasis added).

          10.   Unserved Defendant Akhtar is a citizen of Illinois. (Ex.D). As noted, there is no

service on this Illinois Defendant. (Ex.B). Thus, Akhtar is not “properly joined and served” to

this matter at the time of its removal. See 28 U.S.C. § 1441(b)(2) (emphasis added).

          13.   There is thus complete diversity of all parties in this matter. As noted, both

Plaintiffs are Michigan citizens, and all named Defendants are not. (Exs. A-K).

          14.   Lyft, as a non-forum defendant, may remove this action because “removal before

service on the in-forum defendant is permitted” in these circumstances. Wragge v. Boeing Co.,

No. 20-CV-4457 2021 U.S. Dist. LEXIS 62631, * 13, 2021 WL 1209157 (N.D. Ill. Mar. 31, 2021)

(Valderrama, J.); W. Bent Mut. Ins. Co v. MSPPR, LLC, No. 20-CV-3308, 2021 U.S. Dist. LEXIS

24545, * 5, 2021 Wl 463259 (N.D. Ill. Feb. 9, 2021) (Kness. J.); I.T.M. v. Midwest Can Co., LLC,

No. 20-CV-2230, 2021 U.S. Dist. LEXIS 9512, * 8, 2021 WL 170734 (N.D. Ill. Jan. 19, 2021)

(Dow, J.); Serv. Corp. Int'l v. Stericycle, Inc. No. 20-C-838, 2020 U.S. Dist. LEXIS 208668, * 6,

2020 WL 6565253 (N.D. Ill. Nov. 9, 2020) (Kendall, J.); Grandinetti v. Uber Techs., Inc., No. 19-

CV-5731, 2020 U.S. Dist. LEXIS 136827, *18, (N.D. Ill. Aug. 1, 2020) (Chang, J.); Graff v. Leslie

Hindman Auctioneers, Inc., 299 F. Supp. 3d 928, 936 (N.D. Ill. 2017) (St. Eve, J.) (collecting

cases); see also D.C. v. Abbott Labs, Inc., 323 F. Supp. 991, 996-97 (N.D. Ill. 2018) (Dow, J.)

(same).

          16.   Second, this matter contains more than $75,000 in controversy. In their Complaint

at Law, Plaintiffs claim that they each sustained "past, present, and future loss and damage: a)

bodily injury; b) pain and suffering; c) mental suffering; d) medical expenses; e) loss of earnings




                                                5
        Case: 1:21-cv-02453 Document #: 1 Filed: 05/06/21 Page 6 of 9 PageID #:6




and injury to earning capacity; and f) disability or loss of normal life." (Ex.A at ¶ 36) (emphasis

added).

          17.   Because Illinois does not require a party to plead a maximum amount of damages

in a state law negligence case, the Plaintiffs claimed only that their damages exceed $50,000 in his

underlying State Court Complaint rather than pleading a maximum value. See 28 U.S.C. §

1446(c)(2)(A)(ii).

          18.   However, the nature of the Plaintiffs' alleged injuries, the value of their claimed

economic and non-economic damages, the fact that the Plaintiffs already attested that their

damages exceed $50,000 as of today. First, pre-suit the Plaintiff made a six-figure demand to

resolve Ms. Broucek's claim and a seven-figure demand to resolve Mr. Muczynski's claim. See

Rising-Moore v. Red Roof Inns, Inc., 435 F.3d 813, 815-816 (7th Cir. 2006) (noting that Fed. R.

Evid. 408 does not shield settlement offers used to establish diversity jurisdiction's amount in

controversy requirement). Second, the fact that both Plaintiffs claim that they will each incur

future damages in the form of bodily injury; pain and suffering; mental suffering; medical

expenses; loss of earnings; loss of earnings capacity; and disability or loss of normal life clearly

place more than $75,000 in controversy in this matter in his pleading.           See 28 U.S.C. §

1446(c)(2)(B); (Ex.A at ¶ 36); see also Congdon v. Cheapcaribbetan.com, Inc., No. 17-C-5502,

2017 U.S. Dist. LEXIS 182500, *13-14, 2017 WL 50669960 (N.D. Ill. Nov. 3, 2017) ("Plaintiffs'

complaint explicitly requests damages for current and future 'pain and suffering, disability,

disfigurement, loss of income, loss of a normal life, and medical expenses' as well as lost wages.'

Such damages could easily exceed $75,000"). Clearly, Plaintiff seeks more than $75,000 in this

case.




                                                 6
      Case: 1:21-cv-02453 Document #: 1 Filed: 05/06/21 Page 7 of 9 PageID #:7




       19.       Accordingly, this lawsuit meets both of diversity jurisdiction's elements: (1)

complete diversity of parties and (2) more than $75,000 alleged in controversy. 28 U.S.C. § 1332.

       20.       Next, venue is proper in this judicial district. Pursuant to 28 U.S.C. § 1391(b)(2),

venue is proper in a judicial district in which a substantial part of the events or omissions giving

rise to the claim occurred. Plaintiffs' Complaint at Law alleges that their injuries stem from a

motor vehicle collision that occurred in Chicago's Loop at Lake Street and LaSalle Street. (Ex.A

at ¶ 11). Accordingly, a substantial portion of the events giving rise to this accident occurred in

Cook County, Illinois. Cook County, Illinois is located in the Northern District of Illinois, Eastern

Division. Therefore, this litigation’s proper venue is the Northern District of Illinois, Eastern

Division.

II.    Lyft Timely Filed Its Notice of Removal Pursuant to 28 U.S.C. § 1446

       21.       Lyft timely filed its Notice of Removal. Pursuant to 28 U.S.C. § 1446(b)(2)(B), a

party seeking removal must file notice “within thirty days after receipt by the defendant, through

service or otherwise, a copy of the initial pleading setting forth the claim for relief upon which

such action or proceeding is based.”

       22.       Lyft received the Complaint at Law via service on its registered agent on April 30,

2021. (Ex.B). Accordingly, Lyft has thirty (30) days from April 30, 2021 to file its notice of

removal, or more particularly, Lyft has until May 31, 2021 to file its notice of removal.3 Lyft

satisfied the requirement for timely filing Notice of Removal pursuant to 28 U.S.C. §

1446(b)(2)(B).

       23.       Furthermore, 42 U.S.C. § 1446(b)(2)(A) provides that all properly served and

joined defendants must consent to removal. As discussed, Plaintiffs have not served anyone but


3
 Because the thirtieth day, May 30th, is a Sunday, the rules extend the deadline to the next
business day, Monday, May 31st. Fed. R. Civ. P. 6(a)(1)(C).


                                                  7
       Case: 1:21-cv-02453 Document #: 1 Filed: 05/06/21 Page 8 of 9 PageID #:8




the Lyft entities in this case. Because the unserved defendants are not properly served and joined,

Lyft does not require the consent of any other defendant before filing this notice of removal

because no other defendant is properly joined and served.

       24.     Therefore, Lyft has satisfied all requirements for removing this action to Federal

Court. 28 U.S.C. § 1446(b)(2)(A)-(C).

       25.     Because this lawsuit meets the requirements for diversity jurisdiction, and Lyft

timely filed and served its Notice of Removal, this instant lawsuit qualifies for removal to Federal

Court. Therefore, Lyft requests this lawsuit’s removal from Cook County Circuit’s Court’s Law

Division to the United States District Court for the Northern District of Illinois, Eastern Division

       WHEREFORE, Defendants, LYFT, INC. and LYFT ILLINOIS, INC., respectfully request

this cause of action’s removal to the United States District Court for the Northern District of

Illinois, Eastern Division.

                                              Respectfully submitted,

                                              LYFT, INC. and LYFT ILLINOIS, INC.

                                              By: /s/ James F. Maruna

                                              Richard C. Huettel / ARDC No. 6190664
                                              Erik A. Andersen / ARDC No. 6255553
                                              James F. Maruna / ARDC No. 6313433
                                              CASSIDAY SCHADE, LLP
                                              222 W. Adams Street, Suite 1000
                                              Chicago, IL 60606
                                              (312) 641-3100
                                              (312) 444-1669 – Fax
                                              rhuettel@cassiday.com
                                              eandersen@cassiday.com
                                              jmaruna@cassiday.com

                                              Counsel for the Lyft Defendants.




                                                 8
       Case: 1:21-cv-02453 Document #: 1 Filed: 05/06/21 Page 9 of 9 PageID #:9




                                   CERTIFICATE OF SERVICE

        I hereby certify that on May 6, 2021, I electronically filed the foregoing document with the

clerk of the court for the Northern District of Illinois, using the electronic case filing system of the

court. The electronic case filing system sent a “Notice of E-Filing” to the attorneys of record in

this case. A paper copy was placed in U.S. Postal Service to the only attorney of record with an

appearance on file on the Cook County Docket:

        Danylo Terleckyj
        Levinson and Stefani
        230 W. Monroe St., Suite 2210
        Chicago, IL 606060
        dan@levinsonstefani.com

        Furthermore, the Defendant has placed a copy of this removal notice for filing with the

Clerk of the Cook County Circuit Court.



                                                                                  /s/ James F. Maruna
9830119 JMARUNA;JMARUNA




                                                   9
